         Case 5:20-cv-00453-MTT Document 95 Filed 05/27/21 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION


ASHLEY DIAMOND,
                              Plaintiff,
                                                         Case No. 5:20-cv-00453-MTT
               v.

TIMOTHY WARD, et al.,
                              Defendants.

   PLAINTIFF’S MOTION TO WITHDRAW ATTORNEY TYLER ROSE CLEMONS

       Pursuant to Local Rule 83.1.4, Plaintiff Ashley Diamond moves this Court for the

withdrawal of her attorney Tyler Rose Clemons. Attorney Clemons has accepted a position as

Acting Assistant Professor of Lawyering at New York University and will no longer be employed

by the Southern Poverty Law Center as of May 28, 2021. Ms. Diamond consents to Attorney

Clemons’s withdrawal and will be adequately represented and informed about the ongoing

progress of this matter through her other attorneys.



Dated: May 27, 2021                              Respectfully submitted,

                                                 /s/ Tyler Rose Clemons
                                                 Tyler Rose Clemons*
                                                 Southern Poverty Law Center
                                                 201 St. Charles Avenue, Suite 2000
                                                 New Orleans, LA 70170
                                                 Phone: (504) 526-1530
                                                 Fax: (504) 486-8947
                                                 Email: tyler.clemons@splcenter.org

                                                 Elizabeth Littrell, Ga. Bar No. 454949
                                                 Southern Poverty Law Center
                                                 P.O. Box 1287
                                                 Decatur, GA 30031
                                                 Phone: (404) 221-5876
                                                 Fax: (404) 221-5857
                                                 Email: beth.littrell@splcenter.org


                                                 1
Case 5:20-cv-00453-MTT Document 95 Filed 05/27/21 Page 2 of 3




                              Maya G. Rajaratnam*
                              Southern Poverty Law Center
                              400 Washington Avenue
                              Montgomery, AL 36104
                              Phone: (334) 956-8307
                              Fax: (334) 956-8481
                              Email: maya.rajaratnam@splcenter.org
                              /s/ A. Chinyere Ezie
                              A. Chinyere Ezie*
                              Center for Constitutional Rights
                              666 Broadway, 7th Floor
                              New York, NY 10012
                              Phone/Fax: (212) 614-6467
                              Email: cezie@ccrjustice.org
                              Counsel for Plaintiff Ashley Diamond
                              *
                                  Admitted Pro Hac Vice




                              2
            Case 5:20-cv-00453-MTT Document 95 Filed 05/27/21 Page 3 of 3




                                   CERTIFICATE OF SERVICE

          I hereby certify that on May 27, 2021, I electronically filed the foregoing with the Clerk

of the Court using the CM/ECF system, which will send notification of filing to counsel of

record.

/s/ Tyler Rose Clemons
Tyler Rose Clemons
Southern Poverty Law Center
201 St. Charles Avenue, Suite 2000
New Orleans, LA 70170
Phone: (504) 526-1530
Fax: (504) 486-8947
Email: tyler.clemons@splcenter.org
Counsel for Plaintiff




                                                   3
